Citation Nr: 0735791	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  
His awards include the Southwest Asia Service Medal with 
three Bronze Stars.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO & IC) of the Department of Veterans Affairs (VA).

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
PTSD is reopened.  The Board further finds that additional 
development of the evidence is necessary prior to rendering a 
decision on the merits as to the underlying issue.  Hence, 
this issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

An unappealed December 1996 rating decision denied 
entitlement to service connection for PTSD.  The evidence 
added to the claims file since that decision raises a 
reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

The December 1996 rating decision is final; new and material 
evidence has been submitted since that decision to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Pertinent Law and Regulations

Service connection

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified 
at 38 C.F.R. § 3.156(a)].  The veteran filed his claim to 
reopen in June 2002, subsequent to this delimiting date.  So 
the current version of this law, set forth in the following 
paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In a December 1996 rating decision, service connection was 
denied for PTSD.  The evidence of record included the service 
medical records and a report of VA psychiatric examination in 
September 1996.  The RO & IC determined that the diagnosis of 
PTSD provided on the 1996 VA examination was based on the 
veteran's history of pre-service stressors and not on any 
inservice experiences.  The veteran did not file an appeal; 
hence, that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 20.1103.

The additional evidence in this case includes a May 2004 
statement from K.K., L.C.S.W. and C.R., M.D. which maintains, 
in essence, that the veteran has significant symptoms of PTSD 
due to his experiences in Desert Storm.  

The May 2004 statement is new and material evidence since it 
maintains that the veteran's PTSD is the result of inservice 
stressors.  Accordingly, this claim is reopened.  See 38 
C.F.R. § 3.156.

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening this claim, 
it ultimately may not be sufficient to permit granting this 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only, the appeal is granted.


REMAND

Entitlement to service connection for PTSD.  

Having reopened the claim of service connection for PTSD, VA 
has a duty to assist the veteran in the development of 
evidence pertinent to this claim under 38 U.S.C.A. § 5107(b) 
(West 2002).

As noted above, the evidence necessary to establish the 
occurrence of a recognizable stressor during service varies 
depending upon whether the veteran engaged in "combat with 
the enemy," as established by recognized military combat 
citations or other official records.  See, e.g., Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  The evidentiary requirements for showing 
the stressor's occurrence are relaxed if VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressors are combat-related, see 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Here, however, the veteran does not 
claim, and the record does not indicate, that either of his 
claimed stressors is combat-related or that he engaged in 
combat with the enemy. In such circumstances, a veteran's lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

Presently there is insufficient information to give to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
to conduct a meaningful search; therefore the veteran's 
stressors are currently either unverified or unverifiable.  
The JSRRC maintains an archive of activities of units that 
were deployed in Vietnam.  However, they require sufficient 
detail about such things as names of service comrades wounded 
or killed in action or about enemy attacks against specific 
facilities or convoys.  In general, the veteran has only 
provided vague and nonspecific information regarding his 
service events.  See statement filed with VA Form 9 in June 
2005.  The Board notes that the duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Nevertheless, in an effort assist the veteran in the 
development of his claim, he should be given another 
opportunity to provide more specific information regarding 
the inservice events so that further investigation can be 
made to verify the claimed events.

Accordingly, the case is REMANDED to the RO & IC (via the 
AMC) for the following action:

1.  Obtain the veteran's service 
personnel records.

2.  Again, request that the veteran 
provide specific information concerning 
the claimed inservice stressful events 
that led to his PTSD.  Such information 
should include the dates and locations 
of the alleged events, as well as the 
names and units of the individuals 
involved.  The veteran is advised that 
this information is vitally necessary, 
and that he must be as specific as 
possible, since without such detailed 
information, an adequate search for 
verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from 
former service comrades or others that 
establish the occurrence of his claimed 
inservice stressful experiences.

3.  After receipt of the veteran's 
response (or after a reasonable time 
has passed with no response from the 
veteran), review the file and prepare a 
summary of all claimed stressors.  If 
the veteran provides an account of 
claimed stressors sufficient for 
appropriate research, this summary, a 
copy of his DD 214 and all pertinent 
service personnel documents should be 
sent to the JSRRC for any available 
information that might corroborate the 
veteran's claimed inservice stressors.

4.  If, and only if stressors have been 
confirmed, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD as a consequence.  All indicated 
tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.  The examiner should 
indicate whether the veteran satisfies 
the DSM-IV criteria for a diagnosis of 
PTSD and, if he does, render a medical 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the diagnosed 
PTSD is a result of the established 
stressors in service.  (Note: only the 
stressors that are independently 
verified or determined relate to a 
combat situation, can serve as grounds 
for the diagnosis of PTSD).

5.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  If 
this claim is not granted to the 
veteran's satisfaction, send him a 
supplemental statement of the case and 
give him an opportunity to respond to 
it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


